DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, states “wherein x1, x2, etc.” 
The term “etc” is indefinite because it may be interpreted as open to possibilities other than the weight gram of alcohols as the x1 and x2 are defined. One skilled in the art would be unable to determine the metes or bounds of the invention. Appropriate corrections are required.
Claim 16, states “and/or” which is confusing because the claim states a blend but then uses a conjunction of and/or. Please correct or advise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 17, 19-20 is/are rejected under 35 U.S.C. 103 as being obvious over Lant et al (2018/0023043).
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Lant et al disclose a cellulose particle with a surfactant system comprising 5 to 50% of cleaning compositions (0113). The preferred surfactant includes a C8-C18 alkyl ethoxy sulfate having an average degree of ethoxylation of less than 5 and an average level of branching of about 5 to 40% (0116). Moreover, the weight average branching is defined as the weight in grams of alcohol and reads on applicants’ formulae see (0127) and additional alkyl sulfates which are non-ethoxylated and linear alkyl benzene sulfonates are employed (0131). Furthermore, alcohols used comprise natural and synthetic (0131). In addition, nonionic surfactants having 8-22 carbon atoms and 5-12 moles of ethylene oxide are employed in amounts from 0.1 to 40% (0136) and water is employed at levels from 2 to 10% (0157). With respect to form of the liquid detergent suggested by Lant et al, he teaches that unit dosage compositions with polyvinyl-alcohol 
Lant et al disclose all of the instantly required except a specific teaching with sufficient specificity of each of the components in their requisite proportions. One skilled in the art in the absence of a showing to the contrary would have been motivated to combine the alkyl ethoxylate branched anionic surfactant in combination with nonionic and adjunct ingredients to suggest the claimed unit dose composition of applicant’s. 
With respect to the ratio of second to first anionic surfactant in claim 10, Lant et al teach the amounts of the surfactants to encompass the ratio. Moreover, Lant et al exemplify, in examples 14-16, a ratio of 10:1 to 1:10 where one skilled in the art would be able to formulate and optimize to suggest the claimed invention within its’ requisite proportions in view of the teachings of Lant et al.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al (2018/0023043) in view of Meir et al (2015/0105313) and further in view of Meier et al (10/047,321).

Meier et al ‘313 disclose a liquid washing composition in a water soluble envelop dosing material. anionic surfactants such as LAS and AES in amounts from 18-35% and 2-15%; nonionic surfactants such as ethoxylated alcohols from 15-25% and fatty acids in amount from 0.5-20% (0012-0017). The envelope material is comprised of polyvinyl alcohol polymer or copolymers (0022) or polymer blends (0056) and film additives such as dipropylene glycol, glycerol, and sorbitol are employed.
It would have been obvious to the skilled artisan to include a polymer blend as suggested by Meier et al to the compositions of Lant et al given that Lant et al teach the inclusion of PVOH as a unit dose film material and Meier et a l’313 teach a combination of PVOH blends and copolymers to produce water soluble film layers for detergent compositions. One skilled in the art would have been motivated to include a blend to produce two or more layers to produce indentation for the first layer for receiving the composition and second layer to cover (0055).
With respect to the amount of the solvent material being at least 10%, Lant et al teach amounts of 4-6% of glycerol components employed therein. 
Meier et al ‘321 teach liquid surfactants for single use packaging (col. 1, lines 7-13) comprised of OXO alcohols having AES and LAS (see abstract) in addition solvents such as glycerol are included in amounts from 1-10% (col. 9, lines 40-64). It would have been obvious to the skilled artisan to employ and optimize solvents in amounts up to 10% as suggested by Meier et al ‘321 with the expectation of similar and beneficial results given 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761